 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    MICHAEL TYRONE SHANNON,                           No. 2:18-cv-0161-EFB P
11                       Plaintiff,
12           v.                                         ORDER
13    DR. IKEGBU, et al.,
14                       Defendants.
15

16          Plaintiff, a state prisoner proceeding without counsel in an action brought under 42 U.S.C.

17   § 1983, seeks leave to proceed in forma pauperis (ECF No. 6).

18                                Application to Proceed In Forma Pauperis

19          The second of plaintiff’s applications (id.) makes the showing required by 28 U.S.C.

20   § 1915(a)(1) and (2). Accordingly, by separate order, the court directs the agency having custody

21   of plaintiff to collect and forward the appropriate monthly payments for the filing fee as set forth

22   in 28 U.S.C. § 1915(b)(1) and (2).

23                                         Screening Requirements

24          The court is required to screen complaints brought by prisoners seeking relief against a

25   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

26   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

27   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

28   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).
                                                        1
 1           A claim “is [legally] frivolous where it lacks an arguable basis either in law or in fact.”
 2   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
 3   Cir. 1984). “[A] judge may dismiss [in forma pauperis] claims which are based on indisputably
 4   meritless legal theories or whose factual contentions are clearly baseless.” Jackson v. Arizona,
 5   885 F.2d 639, 640 (9th Cir. 1989) (citation and internal quotations omitted), superseded by statute
 6   on other grounds as stated in Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000); Neitzke, 490
 7   U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully pleaded,
 8   has an arguable legal and factual basis. Id.
 9           “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the
10   claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of
11   what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S.
12   544, 555 (2007) (alteration in original) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
13   However, in order to survive dismissal for failure to state a claim, a complaint must contain more
14   than “a formulaic recitation of the elements of a cause of action;” it must contain factual
15   allegations sufficient “to raise a right to relief above the speculative level.” Id. (citations
16   omitted). “[T]he pleading must contain something more . . . than . . . a statement of facts that
17   merely creates a suspicion [of] a legally cognizable right of action.” Id. (alteration in original)
18   (quoting 5 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure 1216 (3d
19   ed. 2004)).
20           “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
21   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.
22   Corp., 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual content
23   that allows the court to draw the reasonable inference that the defendant is liable for the
24   misconduct alleged.” Id. (citing Bell Atl. Corp., 550 U.S. at 556). In reviewing a complaint
25   under this standard, the court must accept as true the allegations of the complaint in question,
26   Hospital Bldg. Co. v. Rex Hosp. Trs., 425 U.S. 738, 740 (1976), as well as construe the pleading
27   in the light most favorable to the plaintiff and resolve all doubts in the plaintiff’s favor, Jenkins v.
28   McKeithen, 395 U.S. 411, 421 (1969).
                                                         2
 1                                              Screening Order
 2           According to the complaint, plaintiff suffers from numerous eye complications, including
 3   glaucoma, cataracts, and a corneal transplant. ECF No. 1 at 4. Plaintiff filed an inmate appeal
 4   inquiring about when he would be taken to the oculoplastics department at the University of
 5   California, San Francisco (UCSF) for a follow up appointment. Id. Dr. Ikegbu responded, noting
 6   that plaintiff had a pending appointment, and that “she would monitor the situation to ensure” that
 7   plaintiff was seen. Id. at 4-5. At the third level of review, S. Gates allegedly affirmed Dr.
 8   Ikegbu’s decision. Id. at 10-11. Plaintiff claims that both Dr. Ikegbu and S. Gates failed to
 9   properly monitor his situation, as he has not yet been seen at UCSF for his follow up
10   appointment. Id. at 5. As a result, he is allegedly suffering from soreness, blurred vision, and
11   blindness. Id. He asserts an Eighth Amendment deliberate indifference to medical needs claim
12   and a Fourteenth Amendment Equal Protection claim. Id. at 8.
13           The court finds that the allegations in the complaint are insufficiently detailed to state a
14   cognizable claim. First, plaintiff’s allegations lack sufficient detail to establish deliberate
15   indifference. He claims that defendants did not follow through with their assurances of an
16   appointment with a UCSF eye specialist, but it is unclear as to why they failed to follow through.
17   Deliberate indifference requires a showing that the defendant, acting with a state of mind more
18   blameworthy than negligence, denied, delayed, or interfered with the treatment of plaintiff’s
19   serious medical needs. Farmer v. Brennan, 511 U.S. 825, 835 (1994); Estelle v. Gamble, 429
20   U.S. 97, 106 (1976). The indifference to medical needs must be substantial; mere malpractice, or
21   even gross negligence, does not constitute cruel and unusual punishment. Estelle, 429 U.S. at 106.
22   Absent some indication as to why the appointment was delayed and whether either defendant
23   even had the authority to schedule the appointment, it is impossible to determine whether the
24   defendants acted with deliberate indifference or mere negligence.
25           Second, plaintiff’s equal protection allegations are insufficiently detailed. Though he
26   alleges that other inmates at his place of confinement receive eye care through UCSF (ECF No. 1
27   at 8), he does not allege that any defendant acted with an intent or purpose to discriminate against
28   /////
                                                         3
 1   him because of his membership in a protected class. See Thornton v. City of St. Helens, 425 F.3d
 2   1158, 1166-67 (9th Cir. 2005).
 3                                               Leave to Amend
 4             Plaintiff’s complaint is dismissed with leave to amend. If plaintiff chooses to file an
 5   amended complaint it should observe the following:
 6             Any amended complaint must identify as a defendant only persons who personally
 7   participated in a substantial way in depriving him of a federal constitutional right. Johnson v.
 8   Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the deprivation of a
 9   constitutional right if he does an act, participates in another’s act or omits to perform an act he is
10   legally required to do that causes the alleged deprivation). The complaint should also describe,
11   in sufficient detail, how each defendant personally violated or participated in the violation of his
12   rights. The court will not infer the existence of allegations that have not been explicitly set forth
13   in the amended complaint.
14             The amended complaint must contain a caption including the names of all defendants.
15   Fed. R. Civ. P. 10(a).
16             Plaintiff may not change the nature of this suit by alleging new, unrelated claims. See
17   George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007).
18             Any amended complaint must be written or typed so that it so that it is complete in itself
19   without reference to any earlier filed complaint. E.D. Cal. L.R. 220. This is because an amended
20   complaint supersedes any earlier filed complaint, and once an amended complaint is filed, the
21   earlier filed complaint no longer serves any function in the case. See Forsyth v. Humana, 114
22   F.3d 1467, 1474 (9th Cir. 1997) (the “‘amended complaint supersedes the original, the latter
23   being treated thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
24   1967)).
25             Finally, the court notes that any amended complaint should be as concise as possible in
26   fulfilling the above requirements. Fed. R. Civ. P. 8(a). Plaintiff should avoid the inclusion of
27   procedural or factual background which has no bearing on his legal claims.
28   /////
                                                          4
 1                                            Conclusion
 2         Accordingly, IT IS HEREBY ORDERED that:
 3            1. Plaintiff’s application to proceed in forma pauperis (ECF No. 6) is GRANTED;
 4            2. Plaintiff shall pay the statutory filing fee of $350. All payments shall be collected
 5               in accordance with the notice to the California Department of Corrections and
 6               Rehabilitation filed concurrently herewith;
 7            3. Plaintiff’s complaint is dismissed with leave to amend within 30 days of service of
 8               this order; AND
 9            4. Failure to comply with this order may result in dismissal of this action.
10   DATED: February 27, 2019.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     5
